DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 4/24/2019 are acknowledged and acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 20, it appears that the term “the outer semi-flexible member” lacks antecedence in the claim.  Examiner has reviewed the specification and presumed that the following amendment will/would correct the omission and be acceptable to Applicant.

Claim 20 is changed as follows:


providing an aircraft window plug device, the aircraft window plug device comprising:
a plate adapted to interface with an interior of an aircraft fuselage; a compression assembly adapted to interface with an exterior of the aircraft fuselage, the compression assembly comprising:
an outer semi-flexible member;
an outer flexible member coupled to the plate, a cavity being formed between the plate and the outer semi-flexible member; an inner semi-rigid member located in the cavity proximate the outer semi-flexible member; a protective cap;
a pair of semi-rigid members located in the cavity; and a torus shaped member located between the pair of semi-rigid members;
a bolt assembly adapted to compress the compression assembly against the plate, the bolt assembly comprising: a bolt;
a first spring located in the cavity between the pair of semi-rigid members and passing through a center of the torus shaped member; and
a knob threadably coupled to the bolt and located on an exterior of the plate;
inserting the aircraft window plug device into an opening created by the window failure, wherein the plate interfaces with the interior of the fuselage; and
rotating the knob of the bolt assembly to pull the inner semi-rigid member against an exterior of the fuselage;


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art fails to teach or make obvious, including all the limitations of claims 1, 10 or 20, an aircraft window plug or method of implementing an aircraft window plug and a torus shaped member located between the pair of semi-rigid members.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641